Title: From George Washington to the Massachusetts Council, 4 September 1775
From: Washington, George
To: Massachusetts Council



Gentlemen
Camp at Cambridge Septemr 4th 1775

Col. Sergeant has applied to me for his Commission in the Continental Army, & I have no Objection to comply with his Request but his not having received one under the Legislature of this Province. But as I do not mean to confine myself to Forms, if he has been considered by this Governmt as an Officer authorized to raise a Regiment, & would have received a Commission on the Provincial Establishment, and you will signify this to me for my Government & Security: I shall make no Difficulty to grant a Commission to him on the same Terms as are prescribed to other Officers. I am Gentlemen most respectfully Your Obedt & very Hbble Servt

Go: Washington

